DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, encompassed by claims 1-16, in the reply filed on September 25, 2020 is acknowledged. 
Applicant's election with traverse of species (f) of Species A and of species (i) of Species B is also acknowledged.  The traversal is on the ground(s) that the office failed to provide evidence that the different species are patentably distinct or that there would be a serious search burden if the species were examined together.  Applicant's arguments are found partially persuasive regarding the first species requirement, which was required among various materials that could be present in the rare earth oxide ("REO")-rich phases.  As evidenced by claim 14, which recites that the REO-rich regions comprise ytterbium monosilicate and depends from claim 13, which recites that the REO-rich regions comprise free ytterbium oxide, a product including REO-rich phases that comprise both ytterbium oxide and ytterbium monosilicate is disclosed and claimed.  Therefore, it is not appropriate to require an election between REO-rich phases with ytterbium oxide and REO-rich phases with ytterbium monosilicate.  As 
The requirement of a species election between/among REO-rich phases that comprise ytterbium-based compounds and REO-rich phases that comprise other rare-earth metal based-compounds is proper because the phases and overall products have a materially-different and mutually-exclusive compositions and properties from one that ytterbium-based REO-rich phases (e.g. a coating with Lu2O3 phases is different from one with Yb2O3 phases).  Additionally, a serious search burden would be imposed because an excessive number of different search queries would be necessary if the various species (e.g. separate species directed to an unspecified number of different rare-earth metal-based REO-rich phases) were examined together.  
Applicant's election of a species from Species B, which are all directed to methods, appears to be moot in view of the election of the claims directed to an article.  However, the species election is appropriate because each of the species recites materially different methods with materially different processing steps.  Additionally, as each of the species are claimed separately, they are presumed to not be obvious variants of each other.  A serious search burden would be posed because separate search queries would be necessary for at least ten different methods, which is excessive.  Additionally, the recited methods hold a different status in the art due to their materially different procedures (e.g. thermal spraying vs. electrophoretic deposition) and the materially-different structures (e.g. a structure made up of molten/flattened, solidified droplets vs. a structure with no molten structure) they produce. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 11, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/126,807. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the product described by claims 1-6 of the co-pending application explicitly have, inherently possess, or render obvious due to overlapping ranges (see MPEP 2144.05) each feature of instant claims 1-5, 11, and 12.  
Although different terminology is used, the claims of the co-pending application include a graded volumetric distribution of rare-earth oxide ("REO")-rich "phase regions" 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 11, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saak (US PG Pub. No. 2006/0014029).
Regarding claims 1, 15, and 16, Saak teaches an article, which may be a turbine engine component, comprising a substrate that is covered with a bond coat, that is further covered with an environmental barrier coating including a phase (i.e. "matrix") comprising a rare-earth disilicate, which may be ytterbium disilicate and which extends from an inner interface facing the substrate to an outer surface (of the barrier coating) 
A first volumetric density of the rare-earth monosilicate (i.e. REO-rich phase regions) is defined at a "first region" of the matrix that is adjacent the outer surface and a second volumetric density of the rare-earth monosilicate (i.e. REO-rich phase regions) that is less than the first volumetric density is defined at a "second region" of the matrix that is adjacent the inner interface (par. 14, 15, 18, 22).  

Regarding claims 2, 3, and 5, as discussed above, the volumetric density of the REO-rich regions in Saak's barrier varies from the inner interface to the outer surface of the barrier coating.  As no particular structure is claimed to differentiate one "region" from another, any location(s) or depth(s) within the thickness of the coating can arbitrarily be referred to as "first" and "second" regions.  Therefore, Saak's barrier may be arbitrarily divided into a "first region" with the highest concentration of rare-earth monosilicate (i.e. "REO-rich phase regions") that extends about one half of the distance from the barrier's outer surface toward the inner interface and a "second region" with the lowest concentration of REO-rich phase regions that extends about one half of the distance from the inner interface toward the outer surface. The ratio of the thickness of the "first region" to the "second region" with such delineations is 1 and the sum of the 

	Regarding claims 11 and 12, although Saak does not discuss whether or not the REO-rich phase regions are "configured to disperse precipitates into the matrix" after reacting with calcia magnesia alumina silicate ("CMAS"), which are further "configured to react SiO2 to form a rare-earth disilicate", the claim limitations regarding what the recited coating or its components is "configured" to do are statements of intended use. As discussed above, Saak's barrier does comprise the components, i.e. a rare-earth monosilicate in a rare-earth disilicate matrix, that Applicant discloses are capable of reacting with CMAS and forming precipitates, which are further capable of reacting with silica to form rare-earth disilicates (Applicant's published application, par. 53).  As Saak teaches that the rare-earth monosilicate phase is mixed into the rare-earth disilicate phase, any precipitates that are formed from the reactions of the REO-rich phases with CMAS contaminants are also expected to be "mixed" or dispersed in the matrix. As such, Saak's coating meets the claim limitations because its REO-rich phases are capable of reacting with at least some CMAS to form precipitates, which are capable of reacting with at least some silica to form rare-earth monosilicates.  




	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saak, as applied above. 
Regarding claim 4, the teachings of Saak differ from the current invention in that the total thickness of the coating discussed above is not disclosed.  However, Saak does exemplify a barrier coating made up of a single, compositionally-graded coating layer, as well as barrier coatings made up of two or more coating layers and teaches that individual layers may have a thickness in the range of 40 to 250 µm (par. 16, 22; Figs. 1-3).  Accordingly, it would have been obvious to one of ordinary skill in the art to make Saak's compositionally-graded coating from a single, two, or three layers, each having a thickness in the range of 40 to 250 µm, because Saak teaches that doing so is appropriate for her product.  The instantly claimed thickness range is obvious in view of Saak. See MPEP 2144.05. Additionally, as no criticality has been established, the recited thickness range is a prima facie obvious selection of dimension that does not define the claimed product over the prior art.  See MPEP 2144.04.



Claims 1-4, 9-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saak in view of Gold (US PG Pub. No. 2017/0130313).
Regarding claims 1-4, 9-12, 15, and 16, as discussed above Saak teaches an article with a  graded coating comprising a rare-earth disilicate ("REDS") matrix and rare-earth monosilicate ("REMS") phase regions, wherein the REMS phase regions increase in volumetric density at coating depths (or "regions") further from the substrate that is considered to meet or render obvious the limitations of claims 1-4, 11, 12, 15, and 16.  
The teachings of Saak differ from the current invention in that Saak does not explicitly teach that there are "rare-earth oxide phase regions" comprising a free rare-earth oxide ("REO") in addition to/combination with the REDS and REMS phases that are present or that such a coating comprises ytterbium as the rare-earth metal in each of the REDS, REMS, and REO components.  However, Saak's does exemplify using ytterbium disilicate and ytterbium monosilicate as the REDS and REMS in her product is an environmental barrier coating for a turbine engine (par. 9, 13, 18, 22).  Gold further teaches REDS and REMS environmental barriers for turbine components that may include particles of metal monosilicate or metal oxide, that may be formulated to include an excess of metal oxide as compared to the stoichiometric ratio required for a desired metal silicate, and/or that may include an additive, such as a rare earth oxide (par. 15, 25, 27, 37).  Gold teaches that the additive can alter the reaction rate with calcia-magnesia-alumina-silicate ("CMAS") contaminants, modify the viscosity of reaction products that occur when CMAS contaminants react with an EBC, and increase stability 
As no particular structure is claimed for a "phase region", the REO-rich phase regions in Saak and Gold's coating are interpreted herein as regions of the multi-phase material that are substantially free of rare-earth disilicate.  Therefore, such phase regions include a rare-earth oxide in excess of the rare earth disilicate.  
As Saak teaches that her coating comprises a mixture of the REDS and REMS (par. 15, 22), the coating of Saak and Gold is also presumed to be mixed and it would have also been obvious to distribute the REO phases throughout the coating for this reason. As such, the prior art coating is expected to include phase regions where free REO, including free ytterbium oxide, comes into contact with REMS, including ytterbium monosilicate. As noted above, Gold renders obvious including a rare earth oxide in 

	Regarding claims 11 and 12, although Saak and Gold do not explicitly discuss whether or not the REO-rich phase regions are "configured to disperse precipitates into the matrix" after reacting with calcia magnesia alumina silicate ("CMAS"), which are further "configured to react SiO2 to form a rare-earth disilicate", the claim limitations regarding what the recited coating or its components is "configured" to do are statements of intended use.  As discussed above, Gold teaches that the metal oxide phases can alter the reaction rate with calcia-magnesia-alumina-silicate ("CMAS") contaminants, modify the viscosity of reaction products that occur when CMAS contaminants react with an EBC, and increase stability of the EBC (par. 37). As also discussed above, Saak's barrier does comprise the components, i.e. a rare-earth monosilicate in a rare-earth disilicate matrix, that Applicant discloses are capable of reacting with CMAS and forming precipitates, which are further capable of reacting with silica to form rare-earth disilicates (Applicant's published application, par. 53).  As Saak and Gold's REO-rich phases are mixed into the rare-earth disilicate phase, any precipitates that are formed from the reactions of the REO-rich phases with CMAS contaminants are also expected to be "mixed" or dispersed in the matrix. As such, the prior art coating meets the claim limitations because its REO-rich phases are capable of reacting with at least some CMAS to form precipitates, which are capable of reacting with at least some silica to form rare-earth monosilicates.  

	
Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over He (US PG Pub. No. 2019/0382880).
	Regarding claims 1, 5, 6, and 15, He teaches an article comprising a substrate, an adhesion-promoting buffer layer (i.e. "bond coat"), and a barrier coating, which comprises a mixture of a rare-earth disilicate ("REDS") and a rare-earth monosilicate ("REMS"), on the substrate (par. 28, 29).  The barrier coating may be a multilayer coating having two or more layers, may be a mixed-phase material of the REDS and REMS, may further include up to 50 % of other phases, such as a rare earth oxide ("REO") (par. 28, 31, 40, 46, 57, 86).  He further teaches that the multilayer coating may include a first layer, e.g. the layer closest to the substrate interface having a first volume ratio in the range of 1:20 to 20:1 of REDS to REMS, and a second layer, e.g. the layer closest to the outer surface of the barrier coating, having a second volume ratio in the range of 1:10 to 10:1 of REDS to REMS (par. 86).  
	The teachings of He may be considered to differ from the current invention in that a coated article comprising all of a substrate, a buffer layer, and a mixed-phase compositionally-graded, multilayer, including-two or three-layer, REDS:REMS coating, wherein the layers vary from a ratio of REDS to REMS in the range of 1:20 to 20:1 to a ratio of REDS to REMS in the range of 1:10 to 10:1, and wherein one or more of the barrier coating layers further comprises up to 50 vol. % of REO, is not explicitly exemplified.  However, it would have been obvious to one of ordinary skill in the art to make such a product because He explicitly teaches each feature/component as appropriate.  As such, He renders obvious a barrier comprising phases of a rare-earth 

Regarding claims 2 and 3, as discussed above, He renders obvious a barrier coating wherein the volumetric density of the REO-rich regions in the barrier varies from the inner interface to the outer surface of the barrier coating and wherein the outer portion (i.e. "first region") of the coating has a greater volumetric density than the inner portion (i.e. "second region") of the coating.  As no particular structure is claimed to differentiate one "region" from another, any location(s) or depth(s) within the thickness of the coating can arbitrarily be referred to as "first" and "second" regions.  Therefore, He's barrier may be arbitrarily divided into a "first region" with the highest concentration of rare-earth monosilicate (i.e. "REO-rich phase regions") that extends about one half of the distance from the barrier's outer surface toward the inner interface and a "second region" with the lowest concentration of REO-rich phase regions that extends about one 

Regarding claim 4, He's rare-earth silicate-containing barrier coating may have a total thickness in the range of about 3 nm to 250 µm (par. 57). The claimed thickness range is obvious in view of He. See MPEP 2144.05.  Additionally, as no criticality has been established, the recited thickness range is a prima facie obvious selection of dimension that does not define the claimed product over the prior art.  See MPEP 2144.04.
 
	Regarding claim 7, as discussed above, He renders obvious a multilayer coating, including rendering obvious a three-layer coating, with a gradient of the volumetric densities of REO-rich phases.  He also teaches that the layers may include a REDS:REMS ratio in the range of 20:1 to 1:20 and/or in the range of 10:1 to 1:10 (par. 86).  Although He does not explicitly exemplify a three-layer (or "region") coating with REDS:REMS ratios distributed as claimed, which may be considered a difference from the current invention, it would have been obvious to one ordinary skill in the art to make a three-layer, compositionally-graded barrier coating, wherein each layer includes a REDS:REMS ratio in the range of 20:1 to 1:20 and/or in the range of 10:1 to 1:10, and wherein the layer (i.e. "second region") closest to/adjacent the substrate interface has the greatest REDS:REMS ratio, the outermost (i.e. "first region") layer has the lowest 

	Regarding claim 8, the teachings of He differ from the current invention in that the thicknesses of each region of a three-region coating, as discussed in claim 7 above, is not disclosed.  However, He does teach that the rare-earth silicate-containing barrier coating may have a total thickness in the range of about 3 nm to 250 µm and that single layers may also have a thickness in the range of about 3 nm to about 250 µm (par. 57).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure He's rare-earth metal silicate coating, as discussed above, to have a total thickness of up to about 250 µm, with each individual coating layer, or "region", having a thickness in the range of  3 nm to about 250 µm because He teaches such thickness ranges are appropriate for his product.  The instantly claimed thicknesses are obvious in view of He.  See MPEP 2144.05.  Additionally, as no criticality has been established, the recited prima facie obvious selections of dimension that do not define the claimed product over the prior art.  See MPEP 2144.04. 

	Regarding claims 9 and 10, the teachings of He may be considered to differ from the current invention in that the REO-rich phases in his barrier coating are not disclosed to include rare earth oxide ("REO"), or free rare earth oxide, in excess of stoichiometric rare-earth disilicate ("REDS"), or in excess of stoichiometric rare-earth monosilicate ("REMS").  However, as noted above, He renders obvious REDS:REMS coating having mixed phases (i.e. a REDS "matrix" and REMS "phases"), with the ratio of REDS to REMS ranging from 20:1 to 1:20 and having up to 50 vol. % of a rare-earth oxide. As such, He effectively renders obvious a coating including as little as about 5 vol. % of a REMS and as much as 50 vol. % REO.  In such a coating, at least some of the REO-rich phase regions are expected to comprise rare earth oxide in excess of stoichiometric rare earth monosilicate.  As no particular structure is claimed for a "phase", the REO-rich phase regions in such a coating are interpreted herein as regions of the multi-phase material that are substantially free of rare-earth disilicate.  Therefore, such phases also include a rare earth oxide in excess of the rare earth disilicate.  	 

	Regarding claims 11 and 12, although He does not discuss whether or not the REO-rich phase regions are "configured to disperse precipitates into the matrix" after reacting with calcia magnesia alumina silicate ("CMAS"), which are further "configured to react SiO2 to form a rare-earth disilicate", the claim limitations regarding what the recited coating or its components is "configured" to do are statements of intended use. .  

 	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over He as applied to claims 1, 9, and 10 above, and further in view of Tsukatani (US PG Pub. No. 2002/0018902). 
	The teachings of He differ from the current invention in that the rare earth metal in the coating(s) discussed above is not taught to be ytterbium.  Therefore, the coatings are also not taught to include free ytterbium oxide and/or regions of ytterbium monosilicate in combination with ytterbium oxide.  However, He does teach that the coating contains rare earth silicates and rare earth oxides, exemplifies coatings made with yttrium as the rare earth metal, and teaches that his coating is intended to protect components exposed to high temperature and corrosive environments, such as chamber components (par. 5, 20, 29, 60).  Tsukatani further teaches protective rare-earth silicate coatings for chamber components that may include yttrium or ytterbium as 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784